COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 RANDY J. GOLDSTEIN, M.D.,                       §
                                                                No. 08-08-00072-CV
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                                34th District Court of
 FRANCISCO BOADA and IRMA                        §
 BOADA,                                                       of El Paso County, Texas
                                                 §
                   Appellees.                                        (TC#2007-581)
                                                 §

                                 MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination as to whether the appeal

should be dismissed for want of prosecution. On March 7, 2008, Appellant, Randy J. Goldstein,

M.D., moved for an extension of the deadline to file his brief. Although the extension was granted,

Appellant failed to meet the extended deadline. By correspondence dated April 30, 2008, the Clerk

of the Court informed Appellant that no brief had been received and warned Appellant of the Court’s

intention to dismiss the appeal for want of prosecution unless Appellant provided grounds for

continuance of the appeal. Appellant made no response. Therefore, pursuant to Texas Rule of

Appellate Procedure 38.8, this appeal is dismissed with prejudice.


                                              KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.